         Case 1:19-cr-00761-JPO Document 120 Filed 05/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                               19 Cr. 761 (JPO)
       -against-

                                                               [ORDER
DARRELL LAWRENCE,et al.,

                             Defendants.


       Upon the application of Derrick Casado,a defendant in this matter,by his attorney

Valerie A. Gotlib,for an order authorizing the appointment of Jacob Mitchell,Esq. nune pro

tune pursuant to Criminal Justice Act,18 U.S.C. § 3006A;

       IT IS HEREBY ORDERED,that Jacob Mitchell,Esq. is appointed nune pro tune to May

15,2020,to assist in the representation of Derrick Casado in the above-captioned matter,

pursuant to Criminal Justice Act,18 U.S.C. § 3006A,and is authorized to bill at the rate of one

hundred and ten dollars ($110) per hour.


Dated: New York,New York
       May 26,2020

                                            SO ORDERED


                                            The Honorable J. Paul Oetken
                                            District Judge,United States District Court
                                            Southern District of New York
